DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 4/22/2022, the examiner has carefully considered the amendments.    

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 4/22/2022, with respect to the rejection(s) of claim(s) 1-7, 9-11, and 15 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nielson et al (6,106,940) has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection in view of applicant’s amendment. Please see below.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended the claims such that the one or more cationic (meth)acrylate monomers are not zwitterionic monomers in the pre-adhesive mixture found in claim 1 and that the cationic polymer having cationic monomeric units, wherein the cationic monomer is a zwitterionic monomer in the adhesive composition of claim 12.  The overall disclosure fails to explicitly exclude that said cationic (meth) acrylate monomers cannot be zwitterionic in nature.  Given the BRI of cationic (meth) acrylate can include compounds having cationic and/or zwitterionic groups, which comprise cationic moieties.  The courts have upheld express exclusion of certain element implies the permissible of all other elements not so expressly excluded which clear demonstrates that the introduction of negative limitations not explicitly supported by the disclosure as originally filed do in fact introduce new concepts and are thus new matter—see In re Grasselli, 231 USPQ 394.  
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cationic (meth) acrylate monomers that include (meth)acrylate esters having an alkyl ammonium functionality such35 as trialkyl ammonium functionality, such as 2-(trialkyl ammonium)ethyl acrylate or a 2-(trialkyl ammonium)ethyl methacrylate.  And that the 2-(trialkyl ammonium) ethyl acrylate or 2- (trialkyl ammonium) ethyl methacrylate is formed from the reaction of 2-(dimethylamino) ethyl acrylate or 2-(dimethylamino)ethyl methacrylate with an alkyl halide, does not reasonably provide enablement for other cationic (meth) acrylate monomers, such as aromatic quaternary ammonium (meth) acrylates; quaternary phosphonium (meth) acrylates, heterocyclic quaternary ammonium compounds and the like.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the said aqueous polymerizable pre-adhesive reaction mixture the invention commensurate in scope with these claims. The amount and quantity of experimentation need to make and/or use the pre-adhesive mixture based on the content of the claims would amount to an undue burden to obtain the pre-adhesive mixture as found in the teachings of the overall disclosure to a skilled artisan.  In addition, there are no working examples and no direction in the teachings of the disclosure to use any other cationic (meth) acrylate monomers, except as discussed above and found in section [0050] to [0053] of the disclosure.  



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc